DISSENTING OPINION
Bland, Judge: In this case the same parties are involved as were involved in suit 2209, and in that instance appellee was granted the right of registration of the term “ Zip-Knick,” with and without the superimposed parallelogram containing the word “ Kenilworth.” Here the same party was granted the right to register the term “ Zip-Over ” with the same superimposed word. For the reasons set out in my dissent in suit No. 2209, I believe that the use of the term “ Zip-Over” is more objetcionable than the term “Zip-Knick,” and registration should be denied. Registration for “ Zip-On ” was refused by this court in B. F. Goodrich Co. v. Clive E. Hoekmeyer (Zip-On Mfg. Co., substituted), suit No. 2208, decided April 14, 1930.
In another case before us and decided concurrently herewith, suit No. 2210, the same appellee was granted registration for the term “Zip-Midy.”. The question necessarily arises as to whether, if ap-pellee was entitled to register any form of the word “ Zip,” how many forms is it entitled to.
The decision of the commissioner should be reversed.